UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-50053 CLEAN COAL TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) NEVADA 26-1079442 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 295 Madison Avenue (12th Floor), New York, NY (Address of principal executive offices) (Zip Code) (646) 710-3549 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), Yes ý and (2) has been subject to such filing requirements for the past 90 days. No ý Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No ý The number of shares outstanding of Registrant’s Common Stock as of November 9, 2012: 751,067,644 Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4. CONTROLS AND PROCEDURES 15 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 16 ITEM 1A. RISK FACTORS 16 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3. DEFAULTS UPON SENIORSECURITIES 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS 20 SIGNATURES 21 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission and, therefore, do not include all information and footnotes necessary for a complete presentation of our financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Clean Coal Technologies, Inc. Balance Sheets (Unaudited) September 30, December 31, ASSETS Current Assets Cash $ $ Prepaid expenses Other current assets - Total Current Assets Property, plant and equipment, net of accumulated depreciation of $840 and $688, respectively Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Accounts payable to related parties Accrued liabilities Short-term convertible debt - Short-term debt, net of unamortized discounts of $0 and $54,919, respectively Convertible debt owed to related parties - Debt owed to related parties Total Current Liabilities Stockholders’ Deficit: Common stock, $0.00001 par value; 975,000,000 shares authorized, 751,067,644 and 593,784,000 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these unaudited financial statements. 3 Table of Contents Clean Coal Technologies, Inc. Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, License fee revenue $ $
